UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-58 Name of Registrant: The George Putnam Fund of Boston Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President The George Putnam Fund of Boston One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : The George Putnam Fund of Boston ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blythe McGarvie Mgmt For For For 2 Elect Mark Moody-Stuart Mgmt For For For 3 Bylaw Amendment to Allow the Mgmt For For For Company to Deliver Proxy Materials Electronically 4 Ratification of Auditor Mgmt For For For Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD Allied World Assurance Holdings Ltd Ticker Security ID: Meeting Date Meeting Status AWH CUSIP9 G0219G203 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Patterson Mgmt For Withhold Against Elect Samuel Weinhoff Mgmt For Withhold Against 2 ELECTION OF NOMINEES OF Mgmt For For For ALLIED WORLD ASSURANCE HOLDINGS (IRELAND) LTD 3 ELECTION OF NOMINEES OF Mgmt For For For ALLIED WORLD ASSURANCE COMPANY (EUROPE) LTD 4 Election of Directors for non-US Mgmt For For For subsidiaries 5 ELECTION OF NOMINEES OF Mgmt For For For NEWMARKET ADMINISTRATIVE SERVICES (BERMUDA) LIMITED 6 ELECTION OF NOMINEES OF Mgmt For For For NEWMARKET ADMINISTRATIVE SERVICES (IRELAND) LIMITED 7 Amendment to the 2001 Employee Mgmt For For For Stock Option Plan 8 Amendment to the 2004 Employee Mgmt For For For Stock Incentive Plan 9 2008 Employee Share Purchase Mgmt For For For Plan 10 Amendment to the Bylaws Mgmt For For For 11 Ratification of Auditor Mgmt For For For Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. Mgmt For For For DUANE ACKERMAN 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. BEYER 3 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES FARRELL 4 ELECTION OF DIRECTOR: JACK Mgmt For For For M. GREENBERG 5 ELECTION OF DIRECTOR: Mgmt For For For RONALD T. LEMAY 6 ELECTION OF DIRECTOR: J. Mgmt For For For CHRISTOPHER REYES 7 ELECTION OF DIRECTOR: H. Mgmt For For For JOHN RILEY, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For JOSHUA I. SMITH 9 ELECTION OF DIRECTOR: Mgmt For For For JUDITH A. SPRIESER 10 ELECTION OF DIRECTOR: MARY Mgmt For For For ALICE TAYLOR 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. WILSON 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 14 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: Mgmt For For For ELIZABETH E. BAILEY 2 ELECTION OF DIRECTORS: Mgmt For For For GERALD L. BALILES 3 ELECTION OF DIRECTORS: Mgmt For For For DINYAR S. DEVITRE 4 ELECTION OF DIRECTORS: Mgmt For For For THOMAS F. FARRELL, II 5 ELECTION OF DIRECTORS: Mgmt For For For ROBERT E.R. HUNTLEY 6 ELECTION OF DIRECTORS: Mgmt For For For THOMAS W. JONES 7 ELECTION OF DIRECTORS: Mgmt For For For GEORGE MUNOZ 8 ELECTION OF DIRECTORS: Mgmt For For For MICHAEL E. SZYMANCZYK 9 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 10 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For SHAREHOLDER SAY ON EXECUTIVE PAY 11 STOCKHOLDER PROPOSAL 2 - ShrHoldr Against Against For CUMULATIVE VOTING 12 Shareholder Proposal Regarding ShrHoldr Against Against For Application of Master Settlement Agreement Practices Worldwide 13 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For STOP YOUTH-ORIENTED AD CAMPAIGNS 14 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For TWO CIGARETTE APPROACH TO MARKETING 15 STOCKHOLDER PROPOSAL 6 - ShrHoldr Against Against For ENDORSE HEALTH CARE PRINCIPLES Amazon.com Inc Ticker Security ID: Meeting Date Meeting Status AMZN CUSIP9 023135106 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY P. BEZOS 2 ELECTION OF DIRECTOR: TOM A. Mgmt For For For ALBERG 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For SEELY BROWN 4 ELECTION OF DIRECTOR: L. Mgmt For For For JOHN DOERR 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM B. GORDON 6 ELECTION OF DIRECTOR: Mgmt For For For MYRTLE S. POTTER 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS O. RYDER 8 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA Q. STONESIFER 9 Ratification of Auditor Mgmt For For For American Capital Strategies Ticker Security ID: Meeting Date Meeting Status ACAS CUSIP9 024937104 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Baskin Mgmt For For For Elect Neil Hahl Mgmt For For For Elect Philip Harper Mgmt For For For Elect John Koskinen Mgmt For For For Elect Stan Lundine Mgmt For For For Elect Kenneth Peterson, Jr. Mgmt For For For Elect Alvin Puryear Mgmt For For For Elect Malon Wilkus Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 APPROVAL OF THE 2008 STOCK Mgmt For Against Against OPTION PLAN. 4 APPROVAL OF THE AMENDMENT Mgmt For Against Against TO THE INCENTIVE BONUS PLAN. 5 APPROVAL OF THE ABILITY TO Mgmt For Against Against ISSUE CONVERTIBLE SECURITIES. 6 Company Name Change Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Transaction of Other Business Mgmt For Against Against American Greetings Corp. Ticker Security ID: Meeting Date Meeting Status AM CUSIP9 026375105 06/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Dunn Mgmt For Withhold Against Elect Michael Merriman, Jr. Mgmt For Withhold Against Elect Morry Weiss Mgmt For Withhold Against 2 Opting Out of Ohio Merger Mgmt For For For Moratorium Statute 3 Elimination of Cumulative Voting Mgmt For Against Against 4 Modernize and clarify Articles of Mgmt For For For Incorporation 5 Modernize and clarify Code of Mgmt For For For Regulations 6 Adoption of Advance Notice Mgmt For For For Provision 7 Authorization of Board to Set Board Mgmt For For For Size 8 Opt Out of the Ohio Control Share Mgmt For For For Acquisition Law 9 Authorize Written Consent for Mgmt For Against Against Future Amendments American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN F. BOLLENBACH 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN S. FELDSTEIN 3 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. HOLBROOKE 5 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGE L. MILES, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For MORRIS W. OFFIT 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. ORR III 9 ELECTION OF DIRECTOR: Mgmt For For For VIRGINIA M. ROMETTY 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN J. SULLIVAN 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. SUTTON 12 ELECTION OF DIRECTOR: Mgmt For For For EDMUND S.W. TSE 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT B. WILLUMSTAD 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE HUMAN RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. AmerisourceBergen Corp. Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. COTROS 2 ELECTION OF DIRECTOR: JANE Mgmt For For For E. HENNEY, M.D. 3 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID YOST 4 Ratification of Auditor Mgmt For For For AMR (American Airlines) Corp. Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect David Boren Mgmt For For For Elect Armando Codina Mgmt For For For Elect Rajat Gupta Mgmt For For For Elect Alberto Ibarguen Mgmt For For For Elect Ann McLaughlin Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN INDEPENDENT BOARD CHAIRMAN 6 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Sustainability Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Aart de Geus Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Dennis Powell Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apria Healthcare Group Inc Ticker Security ID: Meeting Date Meeting Status AHG CUSIP9 037933108 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vicente Anido, Jr. Mgmt For For For Elect Terry Bayer Mgmt For For For Elect I.T. Corley Mgmt For For For Elect David Goldsmith Mgmt For For For Elect Lawrence Higby Mgmt For For For Elect Richard Koppes Mgmt For For For Elect Philip Lochner, Jr. Mgmt For For For Elect Norman Payson Mgmt For For For Elect Mahvash Yazdi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Arrow Electronics Inc Ticker Security ID: Meeting Date Meeting Status ARW CUSIP9 042735100 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Duval Mgmt For For For Elect Gail Hamilton Mgmt For For For Elect John Hanson Mgmt For For For Elect Richard Hill Mgmt For For For Elect M.F. (Fran) Keeth Mgmt For For For Elect Roger King Mgmt For For For Elect Michael Long Mgmt For For For Elect Karen Mills Mgmt For For For Elect William Mitchell Mgmt For For For Elect Stephen Patrick Mgmt For For For Elect Barry Perry Mgmt For For For Elect John Waddell Mgmt For For For 2 Amendment to the 2004 Omnibus Mgmt For For For Incentive Plan 3 PROPOSAL TO AMEND THE Mgmt For For For ARROW ELECTRONICS, INC. 2 AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 13 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 14 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 15 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 16 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 17 PENSION CREDIT POLICY. ShrHoldr Against Against For 18 LEAD INDEPENDENT DIRECTOR ShrHoldr Against Against For BYLAW. 19 SERP POLICY ShrHoldr Against Against For 20 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN LAUB 2 ELECTION OF DIRECTOR: Mgmt For For For TSUNG-CHING WU 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For SUGISHITA 4 ELECTION OF DIRECTOR: Mgmt For For For PAPKEN DER TOROSSIAN 5 ELECTION OF DIRECTOR: JACK Mgmt For For For L. SALTICH 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES CARINALLI 7 ELECTION OF DIRECTOR: DR. Mgmt For For For EDWARD ROSS 8 Amendment to the 2005 Stock Plan Mgmt For For For 9 Ratification of Auditor Mgmt For For For Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For TSUNG-CHING WU 2 ELECTION OF DIRECTOR: T. Mgmt For For For PETER THOMAS 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE FOUGERE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For CHAIHO KIM 5 ELECTION OF DIRECTOR: DAVID Mgmt For For For SUGISHITA 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN LAUB 7 ELECTION OF DIRECTOR: Mgmt For For For PAPKEN DER TOROSSIAN 8 ELECTION OF DIRECTOR: JACK Mgmt For For For L. SALTICH 9 Amendment to 2005 Stock Plan to Mgmt For Against Against Permit Option Exchange 10 Ratification of Auditor Mgmt For For For Autozone Inc Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Elson Mgmt For For For Elect Sue Gove Mgmt For For For Elect Earl Graves, Jr. Mgmt For For For Elect N. Gerry House Mgmt For For For Elect J.R. Hyde, III Mgmt For For For Elect W. Andrew McKenna Mgmt For For For Elect George Mrkonic Mgmt For For For Elect William Rhodes, III Mgmt For For For Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For Axis Capital Holdings Limited Ticker Security ID: Meeting Date Meeting Status AXS CUSIP9 G0692U109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Friedman Mgmt For Withhold Against Elect Donald Greene Mgmt For Withhold Against Elect Jurgen Grupe Mgmt For Withhold Against Elect Frank Tasco Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Ball Corp. Ticker Security ID: Meeting Date Meeting Status BLL CUSIP9 058498106 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alspaugh Mgmt For For For Elect George Smart Mgmt For For For Elect Theodore Solso Mgmt For For For Elect Stuart Taylor II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassifying the Board Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS Baxter International Inc Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WAYNE T. HOCKMEYER, PH.D. 2 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH B. MARTIN, M.D., PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. PARKINSON, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS T. STALLKAMP 5 ELECTION OF DIRECTOR: Mgmt For For For ALBERT P.L. STROUCKEN 6 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM BB & T Corp. Ticker Security ID: Meeting Date Meeting Status BBT CUSIP9 054937107 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Allison IV Mgmt For For For Elect Jennifer Banner Mgmt For For For Elect Anna Cablik Mgmt For For For Elect Nelle Chilton Mgmt For For For Elect Ronald Deal Mgmt For For For Elect Tom Efird Mgmt For For For Elect Barry Fitzpatrick Mgmt For For For Elect L. Vincent Hackley Mgmt For For For Elect Jane Helm Mgmt For For For Elect John Howe III Mgmt For For For Elect James Maynard Mgmt For For For Elect Albert McCauley Mgmt For For For Elect J. Holmes Morrison Mgmt For For For Elect Nido Qubein Mgmt For For For Elect Thomas Thompson Mgmt For For For Elect Stephen Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Berkley WR Corp. Ticker Security ID: Meeting Date Meeting Status WRB CUSIP9 084423102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rodney Hawes, Jr. Mgmt For Withhold Against Elect Jack Nusbaum Mgmt For Withhold Against Elect Mark Shapiro Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For For For THE BIG LOTS 2005 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Black & Decker Corp. Ticker Security ID: Meeting Date Meeting Status BDK CUSIP9 091797100 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nolan Archibald Mgmt For For For Elect Norman Augustine Mgmt For For For Elect Barbara Bowles Mgmt For For For Elect George Buckley Mgmt For For For Elect M. Anthony Burns Mgmt For For For Elect Kim Clark Mgmt For For For Elect Manuel Fernandez Mgmt For For For Elect Benjamin Griswold, IV Mgmt For For For Elect Anthony Luiso Mgmt For For For Elect Robert Ryan Mgmt For For For Elect Mark Willes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BLACK & Mgmt For For For DECKER 2008 RESTRICTED STOCK PLAN. 4 Amendment to the Non-Employee Mgmt For Against Against Directors Stock Plan 5 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For Black Hills Corp. Ticker Security ID: Meeting Date Meeting Status BKH CUSIP9 092113109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Emery Mgmt For For For Elect Kay Jorgensen Mgmt For For For Elect Warren Robinson Mgmt For For For Elect John Vering Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board BlackRock Inc Ticker Security ID: Meeting Date Meeting Status BLK CUSIP9 09247X101 05/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Doll Mgmt For For For Elect Gregory Fleming Mgmt For For For Elect Murry Gerber Mgmt For For For Elect James Grosfeld Mgmt For For For Elect Sir Deryck Maughan Mgmt For For For Elect Linda Robinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Blyth Inc Ticker Security ID: Meeting Date Meeting Status BTH CUSIP9 09643P108 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anne Busquet Mgmt For For For Elect Wilma Jordan Mgmt For For For Elect James McTaggart Mgmt For For For 2 Amendment to the 2003 Omnibus Mgmt For For For Incentive Plan 3 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF INDEPENDENT AUDITORS. Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. JONES 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 10 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES 15 ADOPT, IMPLEMENT AND ShrHoldr Against Against For MONITOR HUMAN RIGHTS POLICIES 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR 17 REQUIRE PERFORMANCE- ShrHoldr Against Against For BASED STOCK OPTIONS 18 REQUIRE AN ADVISORY VOTE ShrHoldr Against Against For ON NAMED EXECUTIVE OFFICER COMPENSATION 19 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ursula Burns Mgmt For For For Elect Warren Rudman Mgmt For For For Elect James Tobin Mgmt For For For Elect Nancy-Ann DeParle Mgmt For For For Elect J. Raymond Elliott Mgmt For For For Elect Marye Anne Fox Mgmt For For For Elect Ray Groves Mgmt For For For Elect N.J. Nicholas, Jr. Mgmt For For For Elect Pete Nicholas Mgmt For For For Elect John Pepper Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Bristol Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.B. Mgmt For For For CAMPBELL 2 ELECTION OF DIRECTOR: J.M. Mgmt For For For CORNELIUS 3 ELECTION OF DIRECTOR: L.J. Mgmt For For For FREEH 4 ELECTION OF DIRECTOR: L.H. Mgmt For For For GLIMCHER, M.D. 5 ELECTION OF DIRECTOR: M. Mgmt For For For GROBSTEIN 6 ELECTION OF DIRECTOR: L. Mgmt For For For JOHANSSON 7 ELECTION OF DIRECTOR: A.J. Mgmt For For For LACY 8 ELECTION OF DIRECTOR: V.L. Mgmt For For For SATO, PH.D. 9 ELECTION OF DIRECTOR: T.D. Mgmt For For For WEST, JR. 10 ELECTION OF DIRECTOR: R.S. Mgmt For For For WILLIAMS, M.D. 11 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 12 EXECUTIVE COMPENSATION ShrHoldr Against Against For DISCLOSURE Carnival Corp. Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Micky Arison Mgmt For Withhold Against Re-elect Richard Capen, Jr. Mgmt For Withhold Against Re-elect Robert Dickinson Mgmt For Withhold Against Re-elect Arnold Donald Mgmt For Withhold Against Re-elect Pier Foschi Mgmt For Withhold Against Re-elect Howard Frank Mgmt For Withhold Against Re-elect Richard Glasier Mgmt For Withhold Against Re-elect Modesto Maidique Mgmt For Withhold Against Re-elect Sir John Parker Mgmt For Withhold Against Re-elect Peter Ratcliffe Mgmt For Withhold Against Re-elect Stuart Subotnick Mgmt For Withhold Against Re-elect Laura Weil Mgmt For Withhold Against Re-elect Uzi Zucker Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 TO APPROVE THE DIRECTORS' Mgmt For For For REMUNERATION REPORT OF CARNIVAL PLC. 6 TO APPROVE LIMITS ON THE Mgmt For For For AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. 7 TO APPROVE THE Mgmt For For For DISAPPLICATION OF PRE- EMPTION RIGHTS FOR CARNIVAL PLC. 8 Authority to Repurchase Shares Mgmt For For For Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Frank Blount Mgmt For For For Elect John Brazil Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Gail Fosler Mgmt For For For Elect Peter Magowan Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against For Against ANNUAL ELECTION OF DIRECTORS 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD 5 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For FOREIGN MILITARY SALES CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For Withhold Against Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE SECOND Mgmt For For For AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN CBL & Associates Properties Inc Ticker Security ID: Meeting Date Meeting Status CBL CUSIP9 124830100 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Lebovitz Mgmt For For For Elect Claude Ballard Mgmt For For For Elect Leo Fields Mgmt For For For Elect Gary Bryenton Mgmt For For For 2 Ratification of Auditor Mgmt For For For CenturyTel Inc Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virginia Boulet Mgmt For For For Elect Calvin Czeschin Mgmt For For For Elect James Gardner Mgmt For For For Elect Gregory McCray Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ACT UPON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING EXECUTIVE COMPENSATION. Chevron Corp. Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: S.H. Mgmt For For For ARMACOST 2 ELECTION OF DIRECTOR: L.F. Mgmt For For For DEILY 3 ELECTION OF DIRECTOR: R.E. Mgmt For For For DENHAM 4 ELECTION OF DIRECTOR: R.J. Mgmt For For For EATON 5 ELECTION OF DIRECTOR: S. Mgmt For For For GINN 6 ELECTION OF DIRECTOR: F.G. Mgmt For For For JENIFER 7 ELECTION OF DIRECTOR: J.L. Mgmt For For For JONES 8 ELECTION OF DIRECTOR: S. Mgmt For For For NUNN 9 ELECTION OF DIRECTOR: D.J. O Mgmt For For For REILLY 10 ELECTION OF DIRECTOR: D.B. Mgmt For For For RICE 11 ELECTION OF DIRECTOR: P.J. Mgmt For For For ROBERTSON 12 ELECTION OF DIRECTOR: K.W. Mgmt For For For SHARER 13 ELECTION OF DIRECTOR: C.R. Mgmt For For For SHOEMATE 14 ELECTION OF DIRECTOR: R.D. Mgmt For For For SUGAR 15 ELECTION OF DIRECTOR: C. Mgmt For For For WARE 16 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 17 Increase in Authorized Common Mgmt For For For Stock 18 ADOPT POLICY TO SEPARATE ShrHoldr Against Against For THE CEO/CHAIRMAN POSITIONS 19 ADOPT POLICY AND REPORT ON ShrHoldr Against Against For HUMAN RIGHTS 20 REPORT ON ENVIRONMENTAL ShrHoldr Against Against For IMPACT OF CANADIAN OIL SANDS OPERATIONS 21 ADOPT GOALS AND REPORT ON ShrHoldr Against Against For GREENHOUSE GAS EMISSIONS 22 REVIEW AND REPORT ON ShrHoldr Against Against For GUIDELINES FOR COUNTRY SELECTION 23 REPORT ON HOST COUNTRY ShrHoldr Against Against For LAWS Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ZOE Mgmt For For For BAIRD 2 ELECTION OF DIRECTOR: Mgmt For For For SHEILA P. BURKE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 4 ELECTION OF DIRECTOR: JOEL Mgmt For For For J. COHEN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FINNEGAN 6 ELECTION OF DIRECTOR: KLAUS Mgmt For For For J. MANGOLD 7 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 8 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE M. SMALL 9 ELECTION OF DIRECTOR: JESS Mgmt For For For SODERBERG 10 ELECTION OF DIRECTOR: Mgmt For For For DANIEL E. SOMERS 11 ELECTION OF DIRECTOR: Mgmt For For For KAREN HASTIE WILLIAMS 12 ELECTION OF DIRECTOR: Mgmt For For For ALFRED W. ZOLLAR 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Citigroup Inc Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA 3 ELECTION OF DIRECTOR: SIR Mgmt For For For WINFRIED BISCHOFF 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS 8 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY 9 ELECTION OF DIRECTOR: Mgmt For For For VIKRAM PANDIT 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS 11 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHoldr Against Against For Double Board Nominees 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON THE EQUATOR PRINCIPLES. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING THAT CITI AMEND ITS GHG EMISSIONS POLICIES. 23 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting on Human Rights Issues 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING AN INDEPENDENT BOARD CHAIRMAN. 25 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 26 Vote Confidentiality Mgmt N/A For N/A Clear Channel Communications Inc Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 05/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ALAN Mgmt For Against Against D. FELD 2 ELECTION OF DIRECTOR: Mgmt For For For PERRY J. LEWIS 3 ELECTION OF DIRECTOR: L. Mgmt For For For LOWRY MAYS 4 ELECTION OF DIRECTOR: MARK Mgmt For For For P. MAYS 5 ELECTION OF DIRECTOR: Mgmt For For For RANDALL T. MAYS 6 ELECTION OF DIRECTOR: B.J. Mgmt For For For MCCOMBS 7 ELECTION OF DIRECTOR: Mgmt For For For PHYLLIS B. RIGGINS 8 ELECTION OF DIRECTOR: Mgmt For For For THEODORE H. STRAUSS 9 ELECTION OF DIRECTOR: J.C. Mgmt For For For WATTS 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. WILLIAMS 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. ZACHRY 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Protocol 14 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Committee Independence 15 Shareholder Proposal Regarding ShrHoldr Against For Against Tax Gross-Up Payments 16 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Compensation Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR. 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR. 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR. 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR. 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR. 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR. 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR. 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR. 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR. 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR. 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR. 12 Ratification of Auditor Mgmt For For For ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For Corn Products International Ticker Security ID: Meeting Date Meeting Status CPO CUSIP9 219023108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Almeida Mgmt For For For Elect Gregory Kenny Mgmt For For For Elect James Ringler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Coventry Healthcare Inc Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Ackerman Mgmt For For For Elect Lawrence Kugelman Mgmt For For For Elect Dale Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For COVIDIEN Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 Ratification of Auditor Mgmt For For For Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT K. HERDMAN 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 Increase Authorized Shares Mgmt For Against Against 12 PROPOSAL TO ADOPT ShrHoldr Against Against For INTERNATIONAL LABOR ORGANIZATION STANDARDS. Cytec Industries Ticker Security ID: Meeting Date Meeting Status CYT CUSIP9 232820100 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony Fernandes Mgmt For For For Elect David Lilley Mgmt For For For Elect Jerry Satrum Mgmt For For For Elect Raymond Sharpe Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For THE COMPANY'S AUDITORS FOR 3 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED 1993 STOCK AWARD AND INCENTIVE PLAN Davita Inc Ticker Security ID: Meeting Date Meeting Status DVA CUSIP9 23918K108 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES G. BERG 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLARD W. BRITTAIN, JR. 3 ELECTION OF DIRECTOR: Mgmt For Against Against NANCY-ANN DEPARLE 4 ELECTION OF DIRECTOR: PAUL Mgmt For Against Against J. DIAZ 5 ELECTION OF DIRECTOR: PETER Mgmt For Against Against T. GRAUER 6 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against M. NEHRA 7 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM L. ROPER, M.D. 8 ELECTION OF DIRECTOR: KENT Mgmt For Against Against J. THIRY 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROGER J. VALINE 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD C. VAUGHAN 11 Ratification of Auditor Mgmt For For For Deluxe Corp. Ticker Security ID: Meeting Date Meeting Status DLX CUSIP9 248019101 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Baldwin Mgmt For For For Elect Charles Haggerty Mgmt For For For Elect Isaiah Harris, Jr. Mgmt For For For Elect Don McGrath Mgmt For For For Elect Cheryl Mayberry McKissack Mgmt For For For Elect Neil Metviner Mgmt For For For Elect Stephen Nachtsheim Mgmt For For For Elect Mary O'Dwyer Mgmt For For For Elect Martyn Redgrave Mgmt For For For Elect Lee Schram Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE DELUXE Mgmt For For For CORPORATION 2008 ANNUAL INCENTIVE PLAN. 4 APPROVAL OF THE DELUXE Mgmt For For For CORPORATION 2008 STOCK INCENTIVE PLAN. Digital River Inc Ticker Security ID: Meeting Date Meeting Status DRIV CUSIP9 25388B104 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Madison Mgmt For For For 2 TO APPROVE THE 2008 Mgmt For For For PERFORMANCE BONUS PLAN. 3 Ratification of Auditor Mgmt For For For Dominion Resources Inc Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PETER Mgmt For For For W. BROWN 2 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. DAVIDSON, JR. 3 ELECTION OF DIRECTOR: Mgmt For For For THOMAS F. FARRELL, II 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. HARRIS 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT S. JEPSON, JR. 6 ELECTION OF DIRECTOR: MARK Mgmt For For For J. KINGTON 7 ELECTION OF DIRECTOR: Mgmt For For For BENJAMIN J. LAMBERT, III 8 ELECTION OF DIRECTOR: Mgmt For For For MARGARET A. MCKENNA 9 ELECTION OF DIRECTOR: Mgmt For For For FRANK S. ROYAL 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. WOLLARD 11 RATIFY THE APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR Dow Chemicals Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arnold Allemang Mgmt For For For Elect Jacqueline Barton Mgmt For For For Elect James Bell Mgmt For For For Elect Jeff Fettig Mgmt For For For Elect Barbara Franklin Mgmt For For For Elect John Hess Mgmt For For For Elect Andrew Liveris Mgmt For For For Elect Geoffery Merszei Mgmt For For For Elect Dennis Reilley Mgmt For For For Elect James Ringler Mgmt For For For Elect Ruth Shaw Mgmt For For For Elect Paul Stern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CHEMICALS WITH LINKS TO RESPIRATORY PROBLEMS. 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For GENETICALLY ENGINEERED SEED. 6 STOCKHOLDER PROPOSAL ON A ShrHoldr Against Against For COMPENSATION PLAN. DST Systems Inc Ticker Security ID: Meeting Date Meeting Status DST CUSIP9 233326107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Argyros Mgmt For Withhold Against Elect Thomas McDonnell Mgmt For Withhold Against Elect M. Jeannine Strandjord Mgmt For For For 2 Ratification of Auditor Mgmt For For For DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP9 233331107 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lillian Bauder Mgmt For For For Elect W. Frank Fountain, Jr. Mgmt For For For Elect Josue Robles, Jr. Mgmt For For For Elect James Vandenberghe Mgmt For For For Elect Ruth Shaw Mgmt For For For 2 INDEPENDENT REGISTERED Mgmt For For For PUBLIC ACCOUNTING FIRM DELOITTE & TOUCHE LLP 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS E. I. DuPont de Nemours, & Co. Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Alexander Cutler Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Marillyn Hewson Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON PLANT CLOSURE ShrHoldr Against Against For 4 ON SEPARATION OF POSITIONS ShrHoldr Against Against For OF CHAIRMAN AND CEO 5 ON GLOBAL WARMING REPORT ShrHoldr Against Against For 6 ON AMENDMENT TO HUMAN ShrHoldr Against Against For RIGHTS POLICY 7 ON SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY Duke Energy Corp. Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Barnet, III Mgmt For For For Elect G. Alex Bernhardt, Sr. Mgmt For For For Elect Michael Browning Mgmt For For For Elect Daniel DiMicco Mgmt For For For Elect Ann Maynard Gray Mgmt For For For Elect James Hance, Jr. Mgmt For For For Elect James Rhodes Mgmt For For For Elect James Rogers Mgmt For For For Elect Mary Schapiro Mgmt For For For Elect Philip Sharp Mgmt For For For Elect Dudley Taft Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Executive Short- Mgmt For For For Term Incentive Plan Eaton Corp. Ticker Security ID: Meeting Date Meeting Status ETN CUSIP9 278058102 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ned Lautenbach Mgmt For For For Elect John Miller Mgmt For For For Elect Gregory Page Mgmt For For For Elect Victor Pelson Mgmt For For For 2 APPROVE THE PROPOSED Mgmt For For For INCREASE IN THE AUTHORIZED NUMBER OF COMMON SHARES 3 APPROVE THE PROPOSAL TO Mgmt For For For ADOPT MAJORITY VOTING IN DIRECTOR ELECTIONS 4 Adoption of Amended Regulations Mgmt For Against Against 5 APPROVE THE PROPOSED 2008 Mgmt For For For STOCK PLAN 6 APPROVE THE PROPOSED Mgmt For For For SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN 7 APPROVE THE PROPOSED Mgmt For For For EXECUTIVE STRATEGIC INCENTIVE PLAN 8 RATIFY THE APPOINTMENT OF Mgmt For For For ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED Mgmt For For For D. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For EDWARD W. BARNHOLT 3 ELECTION OF DIRECTOR: SCOTT Mgmt For For For D. COOK 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. DONAHOE 5 APPROVAL OF OUR 2008 EQUITY Mgmt For For For INCENTIVE AWARD PLAN. 6 Ratification of Auditor Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown Mgmt For For For Elect Steven Davis Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Thomas Gerke Mgmt For For For Elect John Mullen Mgmt For For For Elect William Owens Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect Laurie Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE EMBARQ Mgmt For Against Against CORPORATION 2008 EQUITY INCENTIVE PLAN. 4 TO APPROVE THE EMBARQ Mgmt For For For CORPORATION 2008 EMPLOYEE STOCK PURCHASE PLAN. 5 Approval of the Material Terms of Mgmt For For For Performance Goals for Qualified Performance-Based Compensation 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect David Holveck Mgmt For For For Elect George Horner, III Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Clive Meanwell Mgmt For For For Elect Joseph Scodari Mgmt For For For Elect William Spengler Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Endurance Specialty Holdings Limited Ticker Security ID: Meeting Date Meeting Status ENH CUSIP9 G30397106 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bolinder Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect Richard Perry Mgmt For For For Elect Robert Spass Mgmt For Withhold Against Elect Steven Carlsen* Mgmt For For For Elect David Cash* Mgmt For For For Elect Kenneth LeStrange* Mgmt For For For Elect Alan Barlow** Mgmt For For For Elect William Bolinder** Mgmt For For For Elect Steven Carlsen** Mgmt For For For Elect Daniel M. Izard** Mgmt For For For Elect Kenneth LeStrange** Mgmt For For For Elect Simon Minshall** Mgmt For For For Elect Brendan O'Neill** Mgmt For For For Elect Alan Barlow*** Mgmt For For For Elect William Bolinder*** Mgmt For For For Elect Steven Carlsen*** Mgmt For For For Elect Daniel M. Izard*** Mgmt For For For Elect Kenneth LeStrange*** Mgmt For For For Elect Simon Minshall*** Mgmt For For For Elect Brendan O'Neill*** Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ADOPT THE COMPANY'S Mgmt For For For AMENDED AND RESTATED BYE- LAWS 4 TO AMEND THE COMPANY'S Mgmt For For For 2 Energen Corp. Ticker Security ID: Meeting Date Meeting Status EGN CUSIP9 29265N108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Dewey Mgmt For For For Elect James French Mgmt For For For Elect James McManus, II Mgmt For For For Elect David Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CORPORATE POLITICAL CONTRIBUTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Everest Re Group Ltd Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gallagher Mgmt For For For Elect William Galtney, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Technical Amendments to Bylaws Mgmt For For For Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect Reatha King Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 SHAREHOLDER PROPOSALS ShrHoldr Against Against For PROHIBITED () 4 DIRECTOR NOMINEE ShrHoldr Against Against For QUALIFICATIONS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 SHAREHOLDER RETURN POLICY ShrHoldr Against Against For () 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 9 INCENTIVE PAY RECOUPMENT ShrHoldr Against Against For () 10 CORPORATE SPONSORSHIPS ShrHoldr Against Against For REPORT () 11 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 12 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 13 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 14 ANWR DRILLING REPORT (PAGE ShrHoldr Against Against For 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 CLIMATE CHANGE AND ShrHoldr Against Against For TECHNOLOGY REPORT (PAGE 18 ENERGY TECHNOLOGY REPORT ShrHoldr Against Against For () 19 RENEWABLE ENERGY POLICY ShrHoldr Against Against For () Fidelity National Information Services Ticker Security ID: Meeting Date Meeting Status FIS CUSIP9 31620M106 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marshall Haines Mgmt For For For Elect David Hunt Mgmt For For For Elect Cary Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Omnibus Incentive Plan Mgmt For Against Against FirstEnergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For Withhold Against Elect Anthony Alexander Mgmt For Withhold Against Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For Withhold Against Elect William Cottle Mgmt For Withhold Against Elect Robert Heisler, Jr. Mgmt For Withhold Against Elect Ernest Novak, Jr. Mgmt For Withhold Against Elect Catherine Rein Mgmt For Withhold Against Elect George Smart Mgmt For Withhold Against Elect Wes Taylor Mgmt For Withhold Against Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call a Special Meeting 4 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For ESTABLISH SHAREHOLDER PROPONENT ENGAGEMENT PROCESS 5 SHAREHOLDER PROPOSAL: ShrHoldr Against For Against ADOPT SIMPLE MAJORITY VOTE 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors FPL Group Inc Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sherry Barrat Mgmt For For For Elect Robert Beall, II Mgmt For For For Elect J. Hyatt Brown Mgmt For For For Elect James Camaren Mgmt For For For Elect J. Brian Ferguson Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Toni Jennings Mgmt For For For Elect Oliver Kingsley, Jr. Mgmt For For For Elect Rudy Schupp Mgmt For For For Elect Michael Thaman Mgmt For For For Elect Hansel Tookes, II Mgmt For For For Elect Paul Tregurtha Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE FPL GROUP Mgmt For For For EXECUTIVE ANNUAL INCENTIVE PLAN. 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For GLOBAL WARMING REPORT. Freddie MAC Ticker Security ID: Meeting Date Meeting Status FRE CUSIP9 313400301 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Geoffrey Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas Johnson Mgmt For For For Elect Jerome Kenney Mgmt For For For Elect William Lewis, Jr. Mgmt For For For Elect Nicolas Retsinas Mgmt For For For Elect Stephen Ross Mgmt For For For Elect Richard Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDED AND Mgmt For For For RESTATED 2004 STOCK COMPENSATION PLAN. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Mgmt For For For Stock Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Frontier Oil Corporation Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Gibbs Mgmt For For For Elect Douglas Bech Mgmt For For For Elect G. Clyde Buck Mgmt For For For Elect T. Michael Dossey Mgmt For For For Elect James Lee Mgmt For For For Elect Paul Loyd, Jr. Mgmt For For For Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For GAMESTOP CORP Ticker Security ID: Meeting Date Meeting Status GME CUSIP9 36467W109 06/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Riggio Mgmt For For For Elect Stanley Steinberg Mgmt For For For Elect Gerald Szczepanski Mgmt For For For Elect Lawrence Zilavy Mgmt For For For 2 Amendment to the Supplemental Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Gap Inc Ticker Security ID: Meeting Date Meeting Status GPS CUSIP9 364760108 06/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Behar Mgmt For For For Elect Adrian Bellamy Mgmt For For For Elect Domenico De Sole Mgmt For For For Elect Donald Fisher Mgmt For For For Elect Doris Fisher Mgmt For For For Elect Robert Fisher Mgmt For For For Elect Penelope Hughes Mgmt For For For Elect Bob Martin Mgmt For For For Elect Jorge Montoya Mgmt For For For Elect Glenn Murphy Mgmt For For For Elect James Schneider Mgmt For For For Elect Mayo Shattuck III Mgmt For For For Elect Kneeland Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan Gardner Denver Inc Ticker Security ID: Meeting Date Meeting Status GDI CUSIP9 365558105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Barger, Jr. Mgmt For For For Elect Raymond Hipp Mgmt For For For Elect David Petratis Mgmt For For For General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: J.C. Mgmt For For For REYES 13 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 14 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO ETHICAL CRITERIA FOR MILITARY CONTRACTS 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 2 ELECTION OF DIRECTOR: SIR Mgmt For For For WILLIAM M. CASTELL 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. FUDGE 4 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN HOCKFIELD 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY R. IMMELT 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREA JUNG 8 ELECTION OF DIRECTOR: ALAN Mgmt For For For G. (A.G.) LAFLEY 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 10 ELECTION OF DIRECTOR: RALPH Mgmt For For For S. LARSEN 11 ELECTION OF DIRECTOR: Mgmt For For For ROCHELLE B. LAZARUS 12 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 13 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 14 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. PENSKE 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. SWIERINGA 16 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. WARNER III 17 RATIFICATION OF KPMG Mgmt For For For 18 CUMULATIVE VOTING ShrHoldr Against Against For 19 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN 20 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES 21 CURB OVER-EXTENDED ShrHoldr Against Against For DIRECTORS 22 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS 23 GLOBAL WARMING REPORT ShrHoldr Against Against For 24 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION General Growth Properties Inc Ticker Security ID: Meeting Date Meeting Status GGP CUSIP9 370021107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Matthew Bucksbaum Mgmt For For For Elect Bernard Freibaum Mgmt For For For Elect Beth Stewart Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. 3 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. General Mills Inc Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PAUL Mgmt For For For DANOS 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. ESREY 3 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RICHARDS HOPE 5 ELECTION OF DIRECTOR: HEIDI Mgmt For Against Against G. MILLER 6 ELECTION OF DIRECTOR: HILDA Mgmt For Against Against OCHOA-BRILLEMBOURG 7 ELECTION OF DIRECTOR: STEVE Mgmt For For For ODLAND 8 ELECTION OF DIRECTOR: Mgmt For For For KENDALL J. POWELL 9 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. ROSE 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 11 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 12 ELECTION OF DIRECTOR: A. Mgmt For Against Against MICHAEL SPENCE 13 ELECTION OF DIRECTOR: Mgmt For For For DOROTHY A. TERRELL 14 Ratification of Auditor Mgmt For For For 15 ADOPT THE 2007 STOCK Mgmt For For For COMPENSATION PLAN. Global Industries Limited Ticker Security ID: Meeting Date Meeting Status GLBL CUSIP9 379336100 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B.K. Chin Mgmt For For For Elect John Clerico Mgmt For For For Elect Lawrence Dickerson Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Larry Farmer Mgmt For For For Elect Edgar Hotard Mgmt For For For Elect Richard Pattarozzi Mgmt For For For Elect James Payne Mgmt For For For Elect Michael Pollock Mgmt For For For Elect Cindy Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INTERNET CENSORSHIP. 5 Shareholder Proposal Regarding a ShrHoldr Against Against For Human Rights Committee Hartford Financial Services Group Ticker Security ID: Meeting Date Meeting Status HIG CUSIP9 416515104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RAMANI AYER 2 ELECTION OF DIRECTOR: Mgmt For For For RAMON DE OLIVEIRA 3 ELECTION OF DIRECTOR: Mgmt For For For TREVOR FETTER 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. KELLY, III 5 ELECTION OF DIRECTOR: PAUL Mgmt For For For G. KIRK, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. MARRA 7 ELECTION OF DIRECTOR: GAIL J. Mgmt For For For MCGOVERN 8 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL G. MORRIS 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES B. STRAUSS 10 ELECTION OF DIRECTOR: H. Mgmt For For For PATRICK SWYGERT 11 Ratification of Auditor Mgmt For For For Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edith Holiday Mgmt For Withhold Against Elect John Mullin Mgmt For For For Elect John O'Connor Mgmt For For For Elect F. Borden Walker Mgmt For For For Elect Robert Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 APPROVAL OF THE 2008 LONG- Mgmt For For For TERM INCENTIVE PLAN. Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J.Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J.R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Honeywell International Inc Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 8 ELECTION OF DIRECTOR: ERIC Mgmt For For For K. SHINSEKI 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 Amendment to Certificate of Mgmt For For For Incorporation Regarding Shareholders' Right to Call a Special Meeting 13 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE Hospitality Properties Trust Ticker Security ID: Meeting Date Meeting Status HPT CUSIP9 44106M102 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Harrington Mgmt For For For Elect Barry Portnoy Mgmt For For For HRPT Properties Trust Ticker Security ID: Meeting Date Meeting Status HRP CUSIP9 40426W101 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederick Zeytoonjian Mgmt For For For Elect Barry Portnoy Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman Humana Inc Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. JONES, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK A. D AMELIO 3 ELECTION OF DIRECTOR: W. Mgmt For For For ROY DUNBAR 4 ELECTION OF DIRECTOR: KURT Mgmt For For For J. HILZINGER 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL B. MCCALLISTER 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM J. MCDONALD 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. O BRIEN 8 ELECTION OF DIRECTOR: W. Mgmt For For For ANN REYNOLDS, PH.D. 9 THE APPROVAL OF THE Mgmt For For For COMPANY'S EXECUTIVE MANAGEMENT INCENTIVE PLAN. 10 Ratification of Auditor Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. DECKER 5 ELECTION OF DIRECTOR: REED Mgmt For For For E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For For For S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Establishing a Board Committee on Sustainability International Business Machines Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For For For Elect William Brody Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Michael Eskew Mgmt For For For Elect Shirley Jackson Mgmt For Withhold Against Elect Lucio Noto Mgmt For For For Elect James Owens Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Joan Spero Mgmt For For For Elect Sidney Taurel Mgmt For For For Elect Lorenzo Zambrano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For BOARD COMMITTEE ON HUMAN RIGHTS 6 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL MEETINGS 7 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION ITT Educational Services Ticker Security ID: Meeting Date Meeting Status ESI CUSIP9 45068B109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Dean Mgmt For For For Elect James Fowler Jr. Mgmt For For For Elect Vin Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jones Lang Lasalle Inc Ticker Security ID: Meeting Date Meeting Status JLL CUSIP9 48020Q107 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henri-Claude de Bettignies Mgmt For For For Elect Colin Dyer Mgmt For For For Elect Darryl Hartley-Leonard Mgmt For For For Elect Sir Derek Higgs Mgmt For For For Elect Lauralee Martin Mgmt For For For Elect Alain Monié Mgmt For For For Elect Sheila Penrose Mgmt For For For Elect David Rickard Mgmt For For For Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Award and Mgmt For For For Incentive Plan JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. BURKE 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. CROWN 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For DIMON 6 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. NOVAK 11 ELECTION OF DIRECTOR: LEE R. Mgmt For For For RAYMOND 12 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 13 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN 15 REAPPROVAL OF KEY Mgmt For For For EXECUTIVE PERFORMANCE PLAN 16 GOVERNMENTAL SERVICE ShrHoldr Against Against For REPORT 17 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 18 INDEPENDENT CHAIRMAN OF ShrHoldr Against Against For THE BOARD 19 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 20 TWO CANDIDATES PER ShrHoldr Against Against For DIRECTORSHIP 21 HUMAN RIGHTS AND ShrHoldr Against Against For INVESTMENT REPORT 22 LOBBYING PRIORITIES REPORT ShrHoldr Against Against For Keycorp Ticker Security ID: Meeting Date Meeting Status KEY CUSIP9 493267108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Campbell Mgmt For For For Elect H. James Dallas Mgmt For For For Elect Lauralee Martin Mgmt For For For Elect Bill Sanford Mgmt For For For 2 Repeal Classified Board Mgmt For For For 3 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF INDEPENDENT AUDITORS. Kimberly-Clark Corp. Ticker Security ID: Meeting Date Meeting Status KMB CUSIP9 494368103 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against R. ALM 2 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against F. BERGSTROM 3 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT W. DECHERD 4 ELECTION OF DIRECTOR: IAN C. Mgmt For Against Against READ 5 ELECTION OF DIRECTOR: G. Mgmt For Against Against CRAIG SULLIVAN 6 RATIFICATION OF AUDITORS Mgmt For For For 7 Amendment to Supermajority Voting Mgmt For For For Provisions 8 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING QUALIFICATIONS FOR DIRECTOR NOMINEES 9 Shareholder Proposal Regarding ShrHoldr Against For Against Human Rights 10 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING 12 Shareholder Proposal Regarding a ShrHoldr Against For Against Committee on Sustainability King Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status KG CUSIP9 495582108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Charles Moyer Mgmt For For For Elect D. Greg Rooker Mgmt For For For Elect Ted Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP9 50075N104 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ajay Banga Mgmt For For For Elect Jan Bennink Mgmt For For For Elect Myra Hart Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Mark Ketchum Mgmt For For For Elect Richard Lerner, MD Mgmt For For For Elect John Pope Mgmt For For For Elect Fedric Reynolds Mgmt For For For Elect Irene Rosenfeld Mgmt For For For Elect Mary Schapiro Mgmt For For For Elect Deborah Wright Mgmt For For For Elect Frank Zarb Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS Kroger Company Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. BEYER 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. DILLON 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN J. KROPF 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. LAMACCHIA 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. LEWIS 7 ELECTION OF DIRECTOR: DON Mgmt For For For W. MCGEORGE 8 ELECTION OF DIRECTOR: W. Mgmt For For For RODNEY MCMULLEN 9 ELECTION OF DIRECTOR: Mgmt For For For JORGE P. MONTOYA 10 ELECTION OF DIRECTOR: CLYDE Mgmt For For For R. MOORE 11 ELECTION OF DIRECTOR: Mgmt For For For SUSAN M. PHILLIPS 12 ELECTION OF DIRECTOR: Mgmt For For For STEVEN R. ROGEL 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. RUNDE 14 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 15 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 16 APPROVAL OF 2008 LONG-TERM Mgmt For For For INCENTIVE AND CASH BONUS PLAN. 17 APPROVAL OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 19 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 20 Shareholder Proposal Regarding ShrHoldr Against Against For Policy on Animal Welfare 21 Shareholder Proposal Regarding a ShrHoldr Against Against For Product Toxicity Report 22 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance Principles L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: JERRY Mgmt For For For A. GRUNDHOFER 9 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 10 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 14 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN ENVIRONMENTAL SUSTAINABILITY REPORT. Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Miller Mgmt For For For Elect Jeffrey Sonnenfeld Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE PAY FOR SUPERIOR PERFORMANCE. 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A COMPLIANCE COMMITTEE. Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Lowe's Companies Inc Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Ingram Mgmt For Withhold Against Elect Robert Johnson Mgmt For For For Elect Richard Lochridge Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING SUPERMAJORITY VOTE REQUIREMENTS. 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION PLAN. Lubrizol Corp. Ticker Security ID: Meeting Date Meeting Status LZ CUSIP9 549271104 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Abernathy Mgmt For For For Elect Dominic Pileggi Mgmt For For For Elect Harriet Taggart Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For For For Declassification of the Board MACY'S INC. Ticker Security ID: Meeting Date Meeting Status M CUSIP9 55616P104 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bollenbach Mgmt For For For Elect Deirdre Connelly Mgmt For For For Elect Meyer Feldberg Mgmt For For For Elect Sara Levinson Mgmt For For For Elect Terry Lundgren Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roché Mgmt For For For Elect Karl von der Heyden Mgmt For For For Elect Craig Weatherup Mgmt For For For Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For Manpower Inc Ticker Security ID: Meeting Date Meeting Status MAN CUSIP9 56418H100 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Thomas Bouchard Mgmt For For For Elect Cari Dominguez Mgmt For For For Elect Edward Zore Mgmt For For For 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2008. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Implementation of the MacBride Principles in Northern Ireland Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Marshall & Ilsley Corp. Ticker Security ID: Meeting Date Meeting Status MI CUSIP9 571837103 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Baur Mgmt For For For Elect Jon Chait Mgmt For For For Elect John Daniels, Jr. Mgmt For For For Elect Dennis Kuester Mgmt For For For Elect David Lubar Mgmt For For For Elect John Mellowes Mgmt For For For Elect Robert O'Toole Mgmt For For For Elect San Orr, Jr. Mgmt For For For Elect John Shiely Mgmt For For For Elect Debra Waller Mgmt For For For Elect George Wardeberg Mgmt For For For 2 Amendment to the 1994 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote for Election of Directors Marshall & Ilsley Corp. Ticker Security ID: Meeting Date Meeting Status MI CUSIP9 571834100 10/25/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For McDonalds Corp. Ticker Security ID: Meeting Date Meeting Status MCD CUSIP9 580135101 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RALPH Mgmt For For For ALVAREZ 2 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. LENNY 4 ELECTION OF DIRECTOR: CARY Mgmt For For For D. MCMILLAN 5 ELECTION OF DIRECTOR: Mgmt For For For SHEILA A. PENROSE 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. SKINNER 7 APPROVAL OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. HAMMERGREN 2 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 3 Amendment to Declassify the Board Mgmt For For For 4 Amendment to the 2005 Stock Plan Mgmt For For For 5 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 6 Ratification of Auditor Mgmt For For For Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. CASSIS 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL GOLDSTEIN 3 ELECTION OF DIRECTOR: Mgmt For For For BLENDA J. WILSON 4 Ratification of Auditor Mgmt For For For 5 Increase Authorized Shares Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION Merck & Company Inc Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD T. CLARK 2 ELECTION OF DIRECTOR: Mgmt For Against Against JOHNNETTA B. COLE, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS H. GLOCER 4 ELECTION OF DIRECTOR: Mgmt For Against Against STEVEN F. GOLDSTONE 5 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM B. HARRISON, JR. 6 ELECTION OF DIRECTOR: Mgmt For Against Against HARRY R. JACOBSON, M.D. 7 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM N. KELLEY, M.D. 8 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 9 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS E. SHENK, PH.D. 10 ELECTION OF DIRECTOR: ANNE Mgmt For Against Against M. TATLOCK 11 ELECTION OF DIRECTOR: Mgmt For Against Against SAMUEL O. THIER, M.D. 12 ELECTION OF DIRECTOR: Mgmt For Against Against WENDELL P. WEEKS 13 ELECTION OF DIRECTOR: PETER Mgmt For Against Against C. WENDELL 14 Ratification of Auditor Mgmt For For For 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING MANAGEMENT COMPENSATION 16 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING SPECIAL SHAREHOLDER MEETINGS 18 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING AN INDEPENDENT LEAD DIRECTOR Merrill Lynch & Company Inc Ticker Security ID: Meeting Date Meeting Status MER CUSIP9 590188108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL T. CHRIST 2 ELECTION OF DIRECTOR: Mgmt For For For ARMANDO M. CODINA 3 ELECTION OF DIRECTOR: Mgmt For For For JUDITH MAYHEW JONAS 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. THAIN 5 Ratification of Auditor Mgmt For For For 6 ADOPT CUMULATIVE VOTING ShrHoldr Against Against For 7 PROHIBIT SENIOR EXECUTIVE ShrHoldr Against Against For OFFICER STOCK SALES DURING BUYBACK 8 ADOPT ADVISORY VOTE ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 9 ADOPT RESPONSIBLE ShrHoldr Against Against For EMPLOYMENT PRINCIPLES Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES, III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR., PHD 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: DR. Mgmt For For For HELMUT PANKE 10 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROY J. Mgmt For For For BOSTOCK 2 ELECTION OF DIRECTOR: Mgmt For For For ERSKINE B. BOWLES 3 ELECTION OF DIRECTOR: Mgmt For For For HOWARD J. DAVIES 4 ELECTION OF DIRECTOR: C. Mgmt For For For ROBERT KIDDER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. MACK 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HUTHAM S. OLAYAN 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES E. PHILLIPS, JR. 10 ELECTION OF DIRECTOR: O. Mgmt For For For GRIFFITH SEXTON 11 ELECTION OF DIRECTOR: LAURA Mgmt For For For D. TYSON 12 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 13 Elimination of Supermajority Mgmt For For For Requirement 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING HUMAN RIGHTS REPORT MPS Group Inc Ticker Security ID: Meeting Date Meeting Status MPS CUSIP9 553409103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Derek Dewan Mgmt For For For Elect Timothy Payne Mgmt For For For Elect Peter Tanous Mgmt For For For Elect T. Wayne Davis Mgmt For For For Elect John Kennedy Mgmt For For For Elect Michael Abney Mgmt For For For Elect William Isaac Mgmt For For For Elect Darla Moore Mgmt For For For Elect Arthur Laffer Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 TO APPROVE THE MPS GROUP, Mgmt For For For INC. 2008 NON-EXECUTIVE EQUITY INCENTIVE PLAN. Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Soud Ba'alawy Mgmt For For For Elect Urban Bäckström Mgmt For For For Elect H. Furlong Baldwin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Lon Gorman Mgmt For For For Elect Robert Greifeld Mgmt For For For Elect Glenn H. Hutchins Mgmt For For For Elect Birgitta Kantola Mgmt For For For Elect Essa Kazim Mgmt For For For Elect John Markese Mgmt For For For Elect Hans Munk Nielsen Mgmt For For For Elect Thomas O'Neill Mgmt For Withhold Against Elect James Riepe Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Lars Wedenborn Mgmt For For For Elect Deborah Wince-Smith Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVE AMENDED AND Mgmt For For For RESTATED EQUITY PLAN National City Corp. Ticker Security ID: Meeting Date Meeting Status NCC CUSIP9 635405103 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Barfield Mgmt For For For Elect James Broadhurst Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Bernadine Healy Mgmt For For For Elect Jeffrey Kelly Mgmt For For For Elect Allen Koranda Mgmt For For For Elect Michael McCallister Mgmt For For For Elect Paul Ormond Mgmt For For For Elect Peter Raskind Mgmt For For For Elect Gerald Shaheen Mgmt For For For Elect Jerry Thornton Mgmt For For For Elect Morry Weiss Mgmt For For For 2 Ratification of Auditor Mgmt For For For National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL Mgmt For For For OILWELL VARCO ANNUAL INCENTIVE PLAN National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP9 637640103 09/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN R. APPLETON 3 ELECTION OF DIRECTOR: GARY Mgmt For For For P. ARNOLD 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. DANZIG 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FRANKENBERG 7 ELECTION OF DIRECTOR: E. Mgmt For For For FLOYD KVAMME 8 ELECTION OF DIRECTOR: Mgmt For For For MODESTO A. MAIDIQUE 9 ELECTION OF DIRECTOR: Mgmt For For For EDWARD R. MCCRACKEN 10 Ratification of Auditor Mgmt For For For 11 APPROVAL OF THE ADOPTION Mgmt For For For OF THE 2007 EMPLOYEES EQUITY PLAN. 12 APPROVAL OF THE 2005 Mgmt For For For EXECUTIVE OFFICER EQUITY PLAN, AS AMENDED. NBTY, Inc Ticker Security ID: Meeting Date Meeting Status NTY CUSIP9 628782104 02/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Rudolph Mgmt For For For Elect Peter White Mgmt For For For 2 TO APPROVE THE NBTY, INC. Mgmt For For For EXECUTIVE BONUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 TO APPROVE THE NBTY, INC. Mgmt For Against Against YEAR 2 PLAN. NeuStar, Inc Ticker Security ID: Meeting Date Meeting Status NSR CUSIP9 64126X201 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cullen Mgmt For For For Elect Joel Friedman Mgmt For For For Elect Kenneth Pickar Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL T. COWHIG 2 ELECTION OF DIRECTOR: MARK Mgmt For For For D. KETCHUM 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. MAROHN 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 5 Ratification of Auditor Mgmt For For For 6 APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT CASH BONUS PLAN. 7 Elimination of Supermajority Vote Mgmt For For For Requirements and Fair Price Provision Nordstrom Inc Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PHYLLIS J. CAMPBELL 2 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 3 ELECTION OF DIRECTOR: Mgmt For For For JEANNE P. JACKSON 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT G. MILLER 5 ELECTION OF DIRECTOR: BLAKE Mgmt For For For W. NORDSTROM 6 ELECTION OF DIRECTOR: ERIK Mgmt For For For B. NORDSTROM 7 ELECTION OF DIRECTOR: PETER Mgmt For For For E. NORDSTROM 8 ELECTION OF DIRECTOR: PHILIP Mgmt For For For G. SATRE 9 ELECTION OF DIRECTOR: Mgmt For For For ALISON A. WINTER 10 Ratification of Auditor Mgmt For For For Northrop Grumman Corp. Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LEWIS Mgmt For For For W. COLEMAN 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. FARGO 3 ELECTION OF DIRECTOR: Mgmt For For For VICTOR H. FAZIO 4 ELECTION OF DIRECTOR: Mgmt For For For DONALD E. FELSINGER 5 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN E. FRANK 6 ELECTION OF DIRECTOR: Mgmt For Against Against PHILLIP FROST 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LARSON 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD B. MYERS 9 ELECTION OF DIRECTOR: Mgmt For For For AULANA L. PETERS 10 ELECTION OF DIRECTOR: KEVIN Mgmt For For For W. SHARER 11 ELECTION OF DIRECTOR: Mgmt For For For RONALD D. SUGAR 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2001 Long-Term Mgmt For For For Incentive Plan 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A REPORT ON FOREIGN MILITARY SALES. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A VOTE ON EXECUTIVE COMPENSATION. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING TAX GROSS UP PAYMENTS. Nucor Corp. Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For Withhold Against Elect Victoria Haynes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual and Long- Mgmt For For For Term Senior Officers Incentive Compensation Plans 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For Nutrisytem Inc Ticker Security ID: Meeting Date Meeting Status NTRI CUSIP9 67069D108 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian Berg Mgmt For For For Elect Robert Bernstock Mgmt For Withhold Against Elect Michael Devine, III Mgmt For For For Elect Michael DiPiano Mgmt For For For Elect Michael Hagan Mgmt For For For Elect Warren Musser Mgmt For For For Elect Joseph Redling Mgmt For For For Elect Brian Tierney Mgmt For For For Elect Stephen Zarrilli Mgmt For For For 2 TO APPROVE THE Mgmt For Against Against NUTRISYSTEM, INC. 2008 LONG- TERM INCENTIVE PLAN. 3 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS. NVR Inc Ticker Security ID: Meeting Date Meeting Status NVR CUSIP9 62944T105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT C. SCHAR 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. BUTLER 3 ELECTION OF DIRECTOR: C.E. Mgmt For For For ANDREWS 4 Ratification of Auditor Mgmt For For For Packaging Corp. Of America Ticker Security ID: Meeting Date Meeting Status PKG CUSIP9 695156109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cheryl Beebe Mgmt For For For Elect Henry Frigon Mgmt For For For Elect Hasan Jameel Mgmt For For For Elect Samuel Mencoff Mgmt For For For Elect Roger Porter Mgmt For For For Elect Paul Stecko Mgmt For For For Elect Rayford Williamson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Par Pharmaceutical Resources Inc Ticker Security ID: Meeting Date Meeting Status PRX CUSIP9 69888P106 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patrick LePore Mgmt For For For Elect Ronald Nordmann Mgmt For For For Elect Joseph Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For J. C. Penney Company Inc Ticker Security ID: Meeting Date Meeting Status JCP CUSIP9 708160106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C.C Mgmt For For For BARRETT 2 ELECTION OF DIRECTOR: M.A. Mgmt For For For BURNS 3 ELECTION OF DIRECTOR: M.K. Mgmt For For For CLARK 4 ELECTION OF DIRECTOR: T.J. Mgmt For For For ENGIBOUS 5 ELECTION OF DIRECTOR: K.B. Mgmt For For For FOSTER 6 ELECTION OF DIRECTOR: K.C. Mgmt For For For HICKS 7 ELECTION OF DIRECTOR: L.H. Mgmt For For For ROBERTS 8 ELECTION OF DIRECTOR: J.G. Mgmt For For For TERUEL 9 ELECTION OF DIRECTOR: M.E. Mgmt For For For ULLMAN III 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Severance Agreements Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 2 ELECTION OF DIRECTOR: Mgmt For For For BARRY H. BERACHA 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For C. COMPTON 4 ELECTION OF DIRECTOR: ERIC Mgmt For For For J. FOSS 5 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN D. KRONICK 7 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. QUELCH 9 ELECTION OF DIRECTOR: Mgmt For For For JAVIER G. TERUEL 10 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA M. TRUDELL 11 APPROVAL OF THE COMPANY'S Mgmt For For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 12 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE COMPANY'S 2004 LONG- TERM INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. HOWELL 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 11 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 12 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 13 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For R. ANDREWS 2 ELECTION OF DIRECTOR: C. LEE Mgmt For For For COX 3 ELECTION OF DIRECTOR: PETER Mgmt For For For A. DARBEE 4 ELECTION OF DIRECTOR: Mgmt For For For MARYELLEN C. HERRINGER 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. MESERVE 6 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 7 ELECTION OF DIRECTOR: Mgmt For For For BARBARA L. RAMBO 8 ELECTION OF DIRECTOR: Mgmt For For For BARRY LAWSON WILLIAMS 9 Ratification of Auditor Mgmt For For For 10 STATEMENT OF PERSONAL ShrHoldr Against Against For CONTRIBUTION BY CEO 11 SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY 12 INDEPENDENT LEAD DIRECTOR ShrHoldr Against Against For PNC Financial Services Group Inc Ticker Security ID: Meeting Date Meeting Status PNC CUSIP9 693475105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Berndt Mgmt For Withhold Against Elect Charles Bunch Mgmt For For For Elect Paul Chellgren Mgmt For For For Elect Robert Clay Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Kay James Mgmt For For For Elect Richard Kelson Mgmt For For For Elect Bruce Lindsay Mgmt For For For Elect Anthony Massaro Mgmt For For For Elect Jane Pepper Mgmt For For For Elect James Rohr Mgmt For For For Elect Donald Shepard Mgmt For For For Elect Lorene Steffes Mgmt For For For Elect Dennis Strigl Mgmt For For For Elect Stephen Thieke Mgmt For For For Elect Thomas Usher Mgmt For For For Elect George Walls, Jr. Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 Ratification of Auditor Mgmt For For For PPG Industries Inc Ticker Security ID: Meeting Date Meeting Status PPG CUSIP9 693506107 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hugh Grant Mgmt For For For Elect Michele Hooper Mgmt For For For Elect Robert Mehrabian Mgmt For For For 2 Ratification of Auditor Mgmt For For For Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rajat Gupta Mgmt For For For Elect A. G. Lafley Mgmt For For For Elect Lynn Martin Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect John Smith, Jr. Mgmt For For For Elect Ralph Snyderman Mgmt For For For Elect Margaret Whitman Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For AWARD NO FUTURE STOCK OPTIONS 4 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For REPORT ON COMPANY POLICIES AND ACTIVITIES 5 SHAREHOLDER PROPOSAL #3 - ShrHoldr Against Against For ANIMAL TESTING Prologis Ticker Security ID: Meeting Date Meeting Status PLD CUSIP9 743410102 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Feinberg Mgmt For For For Elect George Fotiades Mgmt For For For Elect Christine Garvey Mgmt For For For Elect Lawrence Jackson Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect Jeffrey Schwartz Mgmt For For For Elect D. Michael Steuert Mgmt For For For Elect J. André Teixeira Mgmt For For For Elect William Zollars Mgmt For For For Elect Andrea Zulberti Mgmt For For For 2 Ratification of Auditor Mgmt For For For RadioShack Corp. Ticker Security ID: Meeting Date Meeting Status RSH CUSIP9 750438103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Belatti Mgmt For For For Elect Julian Day Mgmt For For For Elect Robert Falcone Mgmt For For For Elect Daniel Feehan Mgmt For For For Elect Richard Hernandez Mgmt For For For Elect H. Eugene Lockhart Mgmt For For For Elect Jack Messman Mgmt For For For Elect Thomas Plaskett Mgmt For For For Elect Edwina Woodbury Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr For For For REGARDING MAJORITY VOTE STANDARD. Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BARBARA M. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For For For VERNON E. CLARK 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 4 ELECTION OF DIRECTOR: Mgmt For For For FREDERIC M. POSES 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL C. RUETTGERS 6 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SKATES 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. SPIVEY 8 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. STUNTZ 9 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. SWANSON 10 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS 12 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Regal Entertainment Group Ticker Security ID: Meeting Date Meeting Status RGC CUSIP9 758766109 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Kaplan Mgmt For Withhold Against Elect Jack Tyrrell Mgmt For For For Elect Nestor Weigand Mgmt For For For 2 Executive Incentive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Reliance Steel and Aluminium Company Ticker Security ID: Meeting Date Meeting Status RS CUSIP9 759509102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gimbel Mgmt For For For Elect David Hannah Mgmt For For For Elect Mark Kaminski Mgmt For For For Elect Gregg Mollins Mgmt For For For Elect Andrew Sharkey, III Mgmt For For For 2 TO APPROVE THE CORPORATE Mgmt For For For OFFICERS BONUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against RenaissanceRe Holdings Ltd Ticker Security ID: Meeting Date Meeting Status RNR CUSIP9 G7496G103 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bushnell Mgmt For For For Elect James Gibbons Mgmt For For For Elect Jean Hamilton Mgmt For For For Elect Anthony Santomero Mgmt For For For 2 Ratification of Auditor Mgmt For For For RH Donnelley Corp. Ticker Security ID: Meeting Date Meeting Status RHD CUSIP9 74955W307 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL P. CONNORS 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. REDDIN 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. VEIT 4 Ratification of Auditor Mgmt For For For 5 APPROVAL OF THE EXCHANGE Mgmt For Against Against PROGRAM PROPOSAL. 6 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING CLASSIFIED BOARD STRUCTURE. 7 Repeal of Classified Board Mgmt For For For Robert Half International Ticker Security ID: Meeting Date Meeting Status RHI CUSIP9 770323103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Berwick, Jr. Mgmt For For For Elect Frederick Furth Mgmt For For For Elect Edward Gibbons Mgmt For For For Elect Harold Messmer, Jr. Mgmt For For For Elect Thomas Ryan Mgmt For For For Elect J. Stephen Schaub Mgmt For For For Elect M. Keith Waddell Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF AUDITOR. 3 PROPOSAL REGARDING THE Mgmt For For For STOCK INCENTIVE PLAN. Roper Industries, Inc Ticker Security ID: Meeting Date Meeting Status ROP CUSIP9 776696106 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Wallman Mgmt For For For Elect Christopher Wright Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Sandisk Corp. Ticker Security ID: Meeting Date Meeting Status SNDK CUSIP9 80004C101 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. Mgmt For For For ELI HARARI 2 ELECTION OF DIRECTOR: IRWIN Mgmt For For For FEDERMAN 3 ELECTION OF DIRECTOR: Mgmt For For For STEVEN J. GOMO 4 ELECTION OF DIRECTOR: EDDY Mgmt For For For W. HARTENSTEIN 5 ELECTION OF DIRECTOR: Mgmt For For For CATHERINE P. LEGO 6 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E. MARKS 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JAMES D. MEINDL 8 Ratification of Auditor Mgmt For For For 9 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting for Election of Directors Sempra Energy Ticker Security ID: Meeting Date Meeting Status SRE CUSIP9 816851109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. COLLATO 2 ELECTION OF DIRECTOR: Mgmt For For For WILFORD D. GODBOLD JR. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD G. NEWMAN 4 ELECTION OF DIRECTOR: Mgmt For For For CARLOS RUIZ SACRISTAN 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. RUSNACK 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM P. RUTLEDGE 7 ELECTION OF DIRECTOR: LYNN Mgmt For For For SCHENK 8 Elect Neal Schmale Mgmt For For For 9 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. 10 APPROVAL OF 2 Mgmt For For For INCENTIVE PLAN. 11 APPROVAL OF AMENDED AND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED SHAREHOLDER SAY ON PAY . SOUTHERN COPPER CORPORATION Ticker Security ID: Meeting Date Meeting Status PCU CUSIP9 84265V105 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect German Larrea Mota-Velasco Mgmt For Withhold Against Elect Oscar Gonzalez Rocha Mgmt For Withhold Against Elect Emilio Carrillo Gamboa Mgmt For Withhold Against Elect Alfredo Perez Mgmt For Withhold Against Elect Alberto de la Parra Zavala Mgmt For Withhold Against Elect Xavier Garcia de Quevedo Mgmt For Withhold Against Topete Elect Harold Handelsman Mgmt For Withhold Against Elect Genaro Larrea Mota-Velasco Mgmt For Withhold Against Elect Daniel Quintanilla Mgmt For Withhold Against Elect Armando Ortega Gomez Mgmt For Withhold Against Elect Luis Miguel Palomino Bonilla Mgmt For Withhold Against Elect Gilberto Cifuentes Mgmt For Withhold Against Elect Juan Rebolledo Gout Mgmt For Withhold Against Elect Carlos Ruiz Sacristan Mgmt For Withhold Against 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Southern Union Company Ticker Security ID: Meeting Date Meeting Status SUG CUSIP9 844030106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Lindemann Mgmt For For For Elect Michal Barzuza Mgmt For For For Elect David Brodsky Mgmt For For For Elect Frank Denius Mgmt For For For Elect Kurt Gitter Mgmt For For For Elect Herbert Jacobi Mgmt For For For Elect Adam Lindemann Mgmt For For For Elect Thomas McCarter, III Mgmt For For For Elect George Rountree, III Mgmt For For For Elect Alan Scherer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT R. BENNETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 3 ELECTION OF DIRECTOR: LARRY Mgmt For For For C. GLASSCOCK 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. HANCE, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For DANIEL R. HESSE 6 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 7 ELECTION OF DIRECTOR: IRVINE Mgmt For For For O. HOCKADAY, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For RODNEY O NEAL 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For V. WHITWORTH 10 Ratification of Auditor Mgmt For For For 11 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Sun Microsystems Inc Ticker Security ID: Meeting Date Meeting Status JAVA CUSIP9 866810104 11/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott McNealy Mgmt For For For Elect James Barksdale Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Peter Currie Mgmt For For For Elect Robert Finocchio, Jr. Mgmt For For For Elect Michael Marks Mgmt For For For Elect Patricia Mitchell Mgmt For For For Elect M. Kenneth Oshman Mgmt For For For Elect P. Anthony Ridder Mgmt For For For Elect Jonathan Schwartz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF SUN'S 2007 Mgmt For For For OMNIBUS INCENTIVE PLAN. 4 Reverse Stock Split Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 6 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote Sunoco Inc Ticker Security ID: Meeting Date Meeting Status SUN CUSIP9 86764P109 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Gary Edwards Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Thomas Gerrity Mgmt For For For Elect Rosemarie Greco Mgmt For For For Elect John Jones, III Mgmt For For For Elect James Kaiser Mgmt For For For Elect R. Anderson Pew Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect John Rowe Mgmt For For For Elect John Wulff Mgmt For For For 2 APPROVAL OF THE SUNOCO, Mgmt For For For INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN II. 3 Ratification of Auditor Mgmt For For For SunTrust Banks Inc Ticker Security ID: Meeting Date Meeting Status STI CUSIP9 867914103 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patricia Frist Mgmt For For For Elect Blake Garrett Mgmt For For For Elect M. Douglas Ivester Mgmt For For For Elect Karen Williams Mgmt For For For 2 Amendment to the 2004 Stock Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Teleflex Inc Ticker Security ID: Meeting Date Meeting Status TFX CUSIP9 879369106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Cook Mgmt For For For Elect George Babich, Jr. Mgmt For For For Elect Stephen Klasko Mgmt For For For Elect Benson Smith Mgmt For For For 2 APPROVAL OF THE TELEFLEX Mgmt For For For INCORPORATED 2008 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Terra Industries Inc Ticker Security ID: Meeting Date Meeting Status TRA CUSIP9 880915103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael L. Bennett Mgmt For For For Elect Peter Janson Mgmt For For For Elect James Kroner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect John Bookout, III Mgmt For For For Elect Michael Wiley Mgmt For For For Elect Jim Nokes Mgmt For For For 2 Amendment to the 2006 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For The Travelers Companies, Inc Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ALAN Mgmt For For For L. BELLER 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. DASBURG 3 ELECTION OF DIRECTOR: JANET Mgmt For For For M. DOLAN 4 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 5 ELECTION OF DIRECTOR: JAY S. Mgmt For For For FISHMAN 6 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE G. GRAEV 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA L. HIGGINS 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. HODGSON 9 ELECTION OF DIRECTOR: CLEVE Mgmt For For For L. KILLINGSWORTH, JR. 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 11 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 12 ELECTION OF DIRECTOR: GLEN Mgmt For For For D. NELSON, MD 13 ELECTION OF DIRECTOR: Mgmt For For For LAURIE J. THOMSEN 14 Ratification of Auditor Mgmt For For For Thermo Electron Corp. Ticker Security ID: Meeting Date Meeting Status TMO CUSIP9 883556102 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: SCOTT Mgmt For For For M. SPERLING 2 ELECTION OF DIRECTOR: Mgmt For For For BRUCE L. KOEPFGEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E. PORTER 4 2008 Stock Incentive Plan Mgmt For Against Against 5 2008 Annual Incentive Award Plan Mgmt For For For 6 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT AUDITORS. UAL Corp Ticker Security ID: Meeting Date Meeting Status UAUA CUSIP9 902549807 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Almeida Mgmt For For For Elect Mary Bush Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Robert Krebs Mgmt For For For Elect Robert Miller Mgmt For For For Elect James O'Connor Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. 3 APPROVAL OF 2008 INCENTIVE Mgmt For Against Against COMPENSATION PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Charitable Contributions Report Union Pacific Corp. Ticker Security ID: Meeting Date Meeting Status UNP CUSIP9 907818108 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.H. Mgmt For For For CARD, JR. 2 ELECTION OF DIRECTOR: E.B. Mgmt For For For DAVIS, JR. 3 ELECTION OF DIRECTOR: T.J. Mgmt For For For DONOHUE 4 ELECTION OF DIRECTOR: A.W. Mgmt For For For DUNHAM 5 ELECTION OF DIRECTOR: J.R. Mgmt For For For HOPE 6 ELECTION OF DIRECTOR: C.C. Mgmt For For For KRULAK 7 ELECTION OF DIRECTOR: M.W. Mgmt For For For MCCONNELL 8 ELECTION OF DIRECTOR: T.F. Mgmt For For For MCLARTY III 9 ELECTION OF DIRECTOR: S.R. Mgmt For For For ROGEL 10 ELECTION OF DIRECTOR: J.R. Mgmt For For For YOUNG 11 Ratification of Auditor Mgmt For For For 12 INCREASE AUTHORIZED Mgmt For For For COMMON STOCK FROM SHARES. 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. United States Steel Corp. Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Gephardt Mgmt For For For Elect Glenda McNeal Mgmt For For For Elect Patricia Tracey Mgmt For For For Elect Graham Spanier Mgmt For For For 2 Ratification of Auditor Mgmt For For For UnitedHealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. BALLARD, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. BURKE 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARRETTA 4 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN J. HEMSLEY 5 ELECTION OF DIRECTOR: Mgmt For Against Against MICHELE J. HOOPER 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS W. LEATHERDALE 7 ELECTION OF DIRECTOR: Mgmt For For For GLENN M. RENWICK 8 ELECTION OF DIRECTOR: GAIL Mgmt For For For R. WILENSKY, PH.D. 9 APPROVAL OF THE MATERIAL Mgmt For For For TERMS FOR PAYMENT OF EXECUTIVE INCENTIVE COMPENSATION 10 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For Against Against 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE VESTING SHARES US Airways Group Inc Ticker Security ID: Meeting Date Meeting Status LCC CUSIP9 90341W108 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Lakefield Mgmt For For For Elect W. Douglas Parker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE US AIRWAYS Mgmt For Against Against GROUP, INC. 2008 EQUITY INCENTIVE PLAN. 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sustainability Report US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Wachovia Corp. Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. BAKER, II 2 ELECTION OF DIRECTOR: PETER Mgmt For Against Against C. BROWNING 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CASTEEN, III 4 ELECTION OF DIRECTOR: JERRY Mgmt For For For GITT 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GOODWIN, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For MARYELLEN C. HERRINGER 7 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT A. INGRAM 8 ELECTION OF DIRECTOR: Mgmt For For For DONALD M. JAMES 9 ELECTION OF DIRECTOR: Mgmt For For For MACKEY J. MCDONALD 10 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 11 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY D. PROCTOR 12 ELECTION OF DIRECTOR: Mgmt For For For ERNEST S. RADY 13 ELECTION OF DIRECTOR: VAN L. Mgmt For For For RICHEY 14 ELECTION OF DIRECTOR: RUTH Mgmt For For For G. SHAW 15 ELECTION OF DIRECTOR: LANTY Mgmt For For For L. SMITH 16 ELECTION OF DIRECTOR: G. Mgmt For For For KENNEDY THOMPSON 17 ELECTION OF DIRECTOR: DONA Mgmt For For For DAVIS YOUNG 18 Ratification of Auditor Mgmt For For For 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 20 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING REPORTING POLITICAL CONTRIBUTIONS. 21 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING THE NOMINATION OF DIRECTORS. Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For Against Against STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For For For AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan Washington Mutual Inc Ticker Security ID: Meeting Date Meeting Status WM CUSIP9 939322103 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN I. CHAZEN - TERM WILL EXPIRE IN 2009 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN E. FRANK - TERM WILL EXPIRE IN 2009 3 ELECTION OF DIRECTOR: Mgmt For For For KERRY K. KILLINGER - TERM WILL EXPIRE IN 2009 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS C. LEPPERT - TERM WILL EXPIRE IN 2009 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES M. LILLIS - TERM WILL EXPIRE IN 2009 6 ELECTION OF DIRECTOR: Mgmt For For For PHILLIP D. MATTHEWS - TERM WILL EXPIRE IN 2009 7 ELECTION OF DIRECTOR: Mgmt For For For REGINA T. MONTOYA - TERM WILL EXPIRE IN 2009 8 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. MURPHY - TERM WILL EXPIRE IN 2009 9 ELECTION OF DIRECTOR: Mgmt For For For MARGARET OSMER MCQUADE - TERM WILL EXPIRE IN 2009 10 ELECTION OF DIRECTOR: MARY Mgmt For For For E. PUGH - TERM WILL EXPIRE IN 11 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM G. REED, JR. - TERM WILL EXPIRE IN 2009 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH - TERM WILL EXPIRE IN 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. STEVER - TERM WILL EXPIRE IN 2009 14 Ratification of Auditor Mgmt For For For 15 Amendment to the Amended and Mgmt For For For Restated 2002 Employee Stock Purchase Plan 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN INDEPENDENT BOARD CHAIR 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING THE COMPANY'S DIRECTOR ELECTION PROCESS Washington Mutual Inc Ticker Security ID: Meeting Date Meeting Status WM CUSIP9 939322103 06/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Mgmt For For For Stock 2 Conversion of Preferred Stock and Mgmt For For For Issuance of Common Stock Upon Exercise of Warrants Waste Management Inc Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO ELECT: PASTORA Mgmt For For For SAN JUAN CAFFERTY 2 PROPOSAL TO ELECT: FRANK M. Mgmt For For For CLARK, JR. 3 PROPOSAL TO ELECT: PATRICK Mgmt For For For W. GROSS 4 PROPOSAL TO ELECT: THOMAS Mgmt For For For I. MORGAN 5 PROPOSAL TO ELECT: JOHN C. Mgmt For For For POPE 6 PROPOSAL TO ELECT: W. Mgmt For For For ROBERT REUM 7 PROPOSAL TO ELECT: STEVEN Mgmt For For For G. ROTHMEIER 8 PROPOSAL TO ELECT: DAVID P. Mgmt For For For STEINER 9 PROPOSAL TO ELECT: THOMAS Mgmt For For For H. WEIDEMEYER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Political Contributions Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Angela Braly Mgmt For For For Elect William Bush Mgmt For For For Elect Warren Jobe Mgmt For For For Elect William Mays Mgmt For For For Elect Donald Riegle, Jr. Mgmt For For For Elect William Ryan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution on Compensation Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 2 ELECTION OF DIRECTOR: LLOYD Mgmt For For For H. DEAN 3 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ENGEL 4 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. JOSS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 7 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. MCCORMICK 8 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA H. MILLIGAN 9 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 10 ELECTION OF DIRECTOR: PHILIP Mgmt For For For J. QUIGLEY 11 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. RICE 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH M. RUNSTAD 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. STUMPF 15 ELECTION OF DIRECTOR: Mgmt For For For SUSAN G. SWENSON 16 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 17 Ratification of Auditor Mgmt For For For 18 PROPOSAL TO APPROVE THE Mgmt For For For PERFORMANCE-BASED COMPENSATION POLICY. 19 Amendment to the Long-Term Mgmt For For For Incentive Compensation Plan 20 PROPOSAL REGARDING A BY- ShrHoldr Against Against For LAWS AMENDMENT TO REQUIRE AN INDEPENDENT CHAIRMAN. 21 PROPOSAL REGARDING AN ShrHoldr Against Against For EXECUTIVE COMPENSATION ADVISORY VOTE. 22 PROPOSAL REGARDING A PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE COMPENSATION PLAN. 23 PROPOSAL REGARDING HUMAN ShrHoldr Against Against For RIGHTS ISSUES IN INVESTMENT POLICIES. 24 PROPOSAL REGARDING A ShrHoldr Against Against For NEUTRAL SEXUAL ORIENTATION EMPLOYMENT POLICY. 25 PROPOSAL REGARDING A ShrHoldr Against Against For REPORT ON RACIAL DISPARITIES IN MORTGAGE LENDING. Wesco International Inc Ticker Security ID: Meeting Date Meeting Status WCC CUSIP9 95082P105 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roy Haley Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect John Morgan Mgmt For For For Elect James L. Singleton Mgmt For For For 2 Amendment to the 1999 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERMAN CAIN 2 ELECTION OF DIRECTOR: JEFF Mgmt For For For M. FETTIG 3 ELECTION OF DIRECTOR: MILES Mgmt For For For L. MARSH 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For G. STERN 5 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. 6 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions Wisconsin Energy Corp. Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bergstrom Mgmt For Withhold Against Elect Barbara Bowles Mgmt For Withhold Against Elect Patricia Chadwick Mgmt For Withhold Against Elect Robert Cornog Mgmt For Withhold Against Elect Curt Culver Mgmt For Withhold Against Elect Thomas Fischer Mgmt For Withhold Against Elect Gale Klappa Mgmt For Withhold Against Elect Ulice Payne, Jr. Mgmt For Withhold Against Elect Frederick Stratton, Jr. Mgmt For Withhold Against 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2008. Xerox Corp. Ticker Security ID: Meeting Date Meeting Status XRX CUSIP9 984121103 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glenn Britt Mgmt For For For Elect Ursula Burns Mgmt For For For Elect Richard Harrington Mgmt For For For Elect William Hunter Mgmt For For For Elect Vernon Jordan, Jr. Mgmt For For For Elect Robert McDonald Mgmt For For For Elect Anne Mulcahy Mgmt For For For Elect N.J. Nicholas, Jr. Mgmt For For For Elect Ann Reese Mgmt For For For Elect Mary Wilderotter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Voting for the Mgmt For For For Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against Against For Compliance with the Vendor Code of Conduct XL Capital Limited Ticker Security ID: Meeting Date Meeting Status XL CUSIP9 G98255105 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Haag Mgmt For For For Elect Ellen Thrower Mgmt For For For Elect John Vereker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Directors Stock Mgmt For For For and Option Plan Zions Bancorporation Ticker Security ID: Meeting Date Meeting Status ZION CUSIP9 989701107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JERRY Mgmt For For For C. ATKIN 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. QUINN 3 ELECTION OF DIRECTOR: Mgmt For For For SHELLEY THOMAS WILLIAMS 4 Shareholder Proposal Regarding ShrHoldr Abstain For Against Declassification of the Board 5 Ratification of Auditor Mgmt For For For 6 Transaction of Other Business Mgmt For Against Against Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The George Putnam Fund of Boston By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
